Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 05/31/2019. Claims 1-25 are pending. Claims 1, 15, and 23 is/are independent.
	
Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 04/30/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a trust component configured to identify portions of the image that contribute to the classification.
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-14 is/are rejected under 35 U.S.C. 101 because the claimed inventions is/are directed to an abstract idea without significantly more. 
Claim 1
Claim 1 recites an apparatus which is one of the four statutory categories (e.g.machine).  The apparatus is configured to classify an object as malicious or benign based on the image of the object, and identify portions of an image of the object that contribute to the classification. Classifying the object and identifying the portions of the image that contribute to the classification can be performed in the mind and is a mental process. One of ordinary skill in the art can review an image of the object and in their mind classify whether the object is malware and which portions of the image contribute to the classification. Thus, the claim under its broadest reasonable interpretation recites a mental process and is directed to an abstract idea of classifying and identifying data. 
There is no recitation of additional elements in claim 1 which integrates the judicial exception into a practical application. See MPEP 2106.04(d). The recited implementation on an apparatus with the hardware platform is an additional element that amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable") (citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial 
Claim 1 does not recite an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Claim 1 does not recite any additional elements that may limit the use of the object classification and image portion identification to a practical application. Thus, the claim is directed to the recited abstract idea (judicial exception). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not recite any additional elements that provides an inventive concept. Claim 1 recites an image classifier and a trust component as generic components to perform the mental steps but without adding significantly more.  The other additional elements of claim 1, such as the apparatus and hardware platform, processor, and memory, as recited do not result in significantly more. 
The claim does not recite any additional elements which individually or in combination amount to significantly more. Furthermore, as argued above with respect to step 2A, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. The claim is not patent eligible.
Examiner suggests that Applicant review the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which explains how the combination of additional elements in exemplary claims integrate an exception into a practical application. 
The dependent claims depending from claim 1 do not recite any additional steps that individually or in combination with the inherited limitations of claim 1 amount to significantly more. 

Claim 3 recites wherein the image classifier is to classify the object by converting the object to a binary vector, converting the binary vector to a multi-dimensional array, and analyzing the multi-dimensional array as an image. This can be performed with pen and paper. There are no additional elements recited in claim 5 that individually or in combination with other elements of claim 3 recite a practical application or significantly more.
Claim 7 recites wherein the trust component is to mark the portions of the image that contribute to the classification in a first color. This can be performed with pen and paper. There are no additional elements recited in claim 7 that individually or in combination with other elements of claim 7 recite a practical application or significantly more.
Claim 8 recites wherein the trust component is further configured to identify portions of the image that negate the classification, which can be performed in the mind and is part of the mental process. There are no additional elements recited in claim 8 that individually or in combination with other elements of claim 8 recite a practical application or significantly more.
Claim 9 recites wherein the trust component is further configured to mark portions of the image that negate the classification in a second color, and this can be performed with pen and paper.  There are no additional elements recited in claim 9 that individually or in combination with other elements of claim 9 recite a practical application or significantly more.
Claim 10 recites wherein the trust component is configured to divide the image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification, which can be performed in the mind (or with pen and paper)  and is simply reciting additional details of the mental process recited in claim 1. Claim 10 does not recite any additional elements. There 
Claim 11 recites wherein the super-pixels correlate to one or more operation codes or instruction n-grams, and is simply reciting additional details of the mental process recited in claim 1. Claim 10 does not recite any additional elements. There are no additional elements recited in claim 10 that individually or in combination with other elements of claim 10 recite a practical application or significantly more.
Claim 12 recites wherein the trust component further comprises a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels, which can be performed in the mind (or with pen and paper)  and is simply reciting additional details of the mental process recited in claim 1. Claim 12 does not recite any additional elements. There are no additional elements recited in claim 12 that individually or in combination with other elements of claim 12 recite a practical application or significantly more.
Claim 13 recites wherein the trust component is configured to perform a fidelity-interpretability optimization, which can be performed in the mind (or with pen and paper) and is simply reciting additional details of the mental process recited in claim 1. Claim 13 does not recite any additional elements. There are no additional elements recited in claim 13 that individually or in combination with other elements of claim 13 recite a practical application or significantly more.
Claim 14 recites wherein the trust component is configured to compute a model trust score, which can be performed in the mind (or with pen and paper). Claim 14 does not recite any additional elements. There are no additional elements recited in claim 14 that individually or in combination with other elements of claim 14 recite a practical application or significantly more.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Liu et al. Chinese patent application No. CN107103235A (hereinafter “Liu”) in view of Solanki et al. U.S. Patent No. 8879813 (hereinafter “Solanki”).
As per claim 1, Liu discloses 
An apparatus, comprising: a hardware platform [page 1, bottom paragraph, android platform discloses apparatus and hardware platform]
an image classifier to operate on the hardware platform, the image classifier configured to classify an object under analysis as one of malware or benignware based on an image of the object; and
 [note all page numbers below are based on the page within their respective PDF and not based on the page number indicated in the PDF content]
(See Liu page 3, 2nd paragraph from bottom[the APK packet is converted into image data,]
Liu Page 3, 3rd paragraph from top 
using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[image of the object]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network. the obtained one classifier [image classifier = CN] can be used to classify the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [classify an object ]the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
an image classifier]
Liu Page 4, paragraph 9 when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
)

	However, Liu does not expressly disclose 
a hardware platform comprising a processor and a memory 
a trust component configured to identify portions of the image that contribute to the classification.
Solanki discloses  hardware platform comprising a processor and a memory
(See Solanki 
66:36-42 (457) Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules may be stored on …….., solid state memory
).
a trust component configured to identify portions of the image that contribute to the classification.
(See Solanki 
[Solanki system identifies  the different pixels of a blob that together contribute to the classification of the blob]
Solanki 5:46-5:53 (19) classify one or more of: a pixel in the plurality of pixels, an interesting region within the image, the entire retinal image, or a collection of retinal images, as normal or abnormal ……, neural network, deep learning, or convolution networks.
These decision statistics from different pixels and different lesion types are pooled within each blob to arrive at a blob-level recognition.[ identify portions of the image that contribute to the classification.]
Solanki 45:15-17 (322) These aggregated descriptors can then be used to train blob-level lesion classifiers and can be used to recognize and/or segment lesions
Solanki 47:14-20 (334) the probability that a blob is classified as an MA or the probability that two blobs are marked as matched MAs and hence persistent is estimated. As noted above, a blob includes a group of pixels with common local image properties and chosen by the interest region detector.[ a trust component can be disclosed by the Solanki interest region detector]Solanki 40:3-17 (272). Interest region identification block 108[trust component] generates an indicator image with a true or false value for each pixel in the original image, that indicates or determines whether the pixel is interesting or represents active regions that may be considered for further processing.. Lesion classification block 200 classifies [trust component ]each pixel marked by interest region identification block 108 using descriptors computed using descriptor set computation block 110 into different lesions. Joint segment recognition block 202 analyzes the information and provides an indicator of any recognized lesions.
).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the computer with processor and memory to perform a technique for identifying pixels that contribute to classification of Solanki to include 
a hardware platform comprising a processor and a memory; 
a trust component configured to identify portions of the image that contribute to the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine which pixels lead to a classification. The system of the primary reference (e.g., android platform) can be modified to determine which pixels are used to determine a classification, as taught in the Solanki reference.

As per claim 2, the rejection of claim 1 is incorporated herein. 
The combined teaching of Liu and Solanki discloses wherein the image classifier is further to assign the object as belonging to a class of malware.
(See Liu Page 4, 9th paragraph down when e is less than threshold epsilon, representing a new sample belongs to the category[class of malware], indicating the detection of a malicious software of known kind[class of malware]
).


The combined teaching of Liu and Solanki discloses wherein the image classifier is to classify the object by converting the object to a binary vector, converting the binary vector to a multi-dimensional array, and analyzing the multi-dimensional array as an image.
(See Liu
page 4, top 4 paragraphs
calculating the pixel point position, marked as (x, y). by using the SimHash algorithm to generate a hash value 16bit, and the front as x value y value as 8bit, after 8bit.[This is the 1st vector]
calculating the RGB colour of each one point, marked as (r, g, b). by using djb2 algorithm to generate a hash value 32bit, and the 24 to 17bit as the r value, g value as 16 to 9bit, 8 to 1bit to a value of b. [This is the 2nd vector]
circularly calculating each one packet by using step 3 and 2, then each of the Index file respectively into RGB image data of 256 * 256.[This is the multidimensional array from combining the 2 vectors]

Liu Page 3, 3rd paragraph from top For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [classify an object ]the corresponding output value Y = CN (X) 
[ analyzing the multi-dimensional array as an image]
)

As per claim 4, the rejection of claim 1 is incorporated herein. 
The combined teaching of Liu and Solanki discloses wherein the image classifier is an artificial neural network (ANN).

).

 Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, further in view of Cioloboc et al. Ideas on how to fine-tune a pre-trained model in PyTorch, January 4, 2019 (hereinafter “Cioloboc”).
As per claim 5, the rejection of claim 4 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
Cioloboc discloses wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
(See Cioloboc 
page 11, bottom paragraph Let’s think about it, why should we retrain the whole thing? Isn’t there a way to just retrain only the layers that bring the most value? That’s right. Remember from the lessons on (CNN) that we learned how the layers stacks play a different role in how the features are captured. We also learn that the last layers see the more complex patterns of the images therefore that’s most likely where we our model is not doing well enough. 
Cioloboc Page 13, 2nd to bottom paragraph Explanation: The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers are the layers which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers so this is like prioritizing.
Unfreezing the last convolutional layers/blocks and training them with 10x-100x reduction of learning rate then go to the next block reduce the LR by 10x-100x compared to the previous and then slowly move on till the starting layers.   [Retraining with the relevant data set which is the recognition of the image patterns]

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for selectively unfreezing a layer and training the unfrozen layer of Cioloboc to include 
wherein the ANN is a deep transfer learning ANN configured to receive a pre-trained model, freeze one or more layers of the pre-trained model, and retrain unfrozen layers on a problem-space relevant data set.
One of ordinary skill in the art would have made this modification to improve the ability of the system to classify accurately and/or training classifier quickly. The system (e.g., android platform) of the primary reference can be modified to selectively unfreeze a layer and train the unfrozen layer as taught in the Cioloboc reference.


As per claim 6, the rejection of claim 5 is incorporated herein. 
However, the combination of Liu and Solanki does not expressly disclose 
wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
(See Cioloboc  page 12, bottom half I’m going to take a ResNet architecture, specifically ResNet152 to check what are the names of the layer stacks in our model.
 ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for retraining unfrozen layers of ResNet architecture of Cioloboc to include wherein the ANN includes a deep-learning neural network selected from the group consisting of VGG, Inception, or ResNet.
One of ordinary skill in the art would have made this modification to improve the ability of the system to improve the classification accuracy/training speed. The system (e.g., android  platform) of the primary reference can be modified to use ResNet architecture as taught in the Cioloboc reference.



Claims 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, further in view of Samek et al. Evaluating the Visualization of What a Deep Neural Network Has Learned (hereinafter “Samek”).
As per claim 7, the rejection of claim 1 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the trust component is to mark the portions of the image that contribute to the classification in a first color.
Samek discloses wherein the trust component is to mark the portions of the image that contribute to the classification in a first color.
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ mark the portions of the image that contribute to the classification in a first color.] and negative evidence speaking against it (blue region)
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the trust component is to mark the portions of the image that contribute to the classification in a first color.
One of ordinary skill in the art would have made this modification to improve the ability of the system to present to the user which portions of an image is evidence for the classification so that the learned machine can be fine-tuned to improve classification accuracy. The system (e.g., android platform) of the primary reference can be modified so that the system displays positive evidence for the classification with a heatmap.


As per claim 8, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the trust component is further configured to identify portions of the image that negate the classification.
Samek discloses wherein the trust component is further configured to identify portions of the image that negate the classification.
(See Samek  page 6 figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ portions of the image that negate the classification  is shown in figure 3 in the blue color]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for distinguishing between positive and negative evidence against the classification of Samek to include 
wherein the trust component is further configured to identify portions of the image that negate the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to present to the user which portions of an image is evidence against the classification so that the learned machine can be fine-tuned to improve classification accuracy. The system (e.g., android platform) of the primary reference can be modified so that the system displays negative evidence against the classification.

As per claim 9, the rejection of claim 8 is incorporated herein. 
	However, the combination of Liu and Solanki does not expressly disclose 
wherein the trust component is further configured to mark portions of the image that negate the classification in a second color.
Samek discloses wherein the trust component is further configured to mark portions of the image that negate the classification in a second color.
	(See Samek page 6 figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ portions of the image that negate the classification  is shown in figure 3 in the blue color]
).
For the reasons discussed with respect to claim 7, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for visualizing negative evidence against classification in the blue color of Samek to include 
wherein the trust component is further configured to mark portions of the image that negate the classification in a second color.



	However, the combination of Liu and Solanki does not expressly disclose 
wherein the trust component is configured to compute a model trust score.
Samek discloses wherein the trust component is configured to compute a model trust score.
 (See Samek page 9, bottom left paragraph
 we consider a region highly relevant if
replacing the information in this region in arbitrary ways
reduces the prediction score of the classifier; 
page 12 top right paragraph before conclusion
 Note that this procedure is based on the perturbation of the input of the
classifier with the highest predicted score.  )

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Solanki with the technique for computing a prediction score of the classifier of Samek to include wherein the trust component is configured to compute a model trust score.
One of ordinary skill in the art would have made this modification to improve the ability of the system to compute a confidence level and present such a confidence level of a classification to a user. The system (e.g., android platform) of the primary reference can be modified to generate a prediction score as taught in the Samek reference.


Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, in view of Samek, further in view of Ribeiro et al. “Why Should I Trust You?” Explaining the Predictions of Any Classifier (hereinafter “Ribeiro”), 2016.
As per claim 10, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose  wherein the trust component is configured to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
Ribeiro discloses wherein the trust component is configured to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
(See Ribeiro section 3.6 When using sparse linear explanations for image classifiers,
one may wish to just highlight the super-pixels with positive weight towards a specific class, as they give intuition as to why the model would think that class may be present.
We explain the prediction of Google's pre-trained Inception
neural network [25] in this fashion on an arbitrary image
(Figure 4a). Figures 4b, 4c, 4d show the superpixels explanations for the top 3 predicted classes (with the rest of the image grayed out),[see the super pixels used in figure 4 which shows the super pixels and their contributions toward the classification of electric guitar etc.]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the technique for determining super pixels and the contribution of super pixels toward the classification of Ribeiro to include 
wherein the trust component is configured to divide the image into a plurality of super-pixels, and to identify super- pixels that contribute to the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to identify super pixels that contribute to the classification and display such 

As per claim 12, the rejection of claim 10 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose wherein the trust component further comprises a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
Ribeiro discloses wherein the trust component further comprises a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
(See Ribeiro algorithm 1, sparse linear explanations using LIME            
K-Lasso(Z, K) in algorithm 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     We use the same Ω for image classification, using ”super-pixels" (computed using
any standard algorithm) instead of words, such that the
interpretable representation of an image is a binary vector
where 1 indicates the original super-pixel and 0 indicates a
grayed out super-pixel. This particular choice of Ω makes
directly solving Eq. (1) intractable, but we approximate it by first selecting K features with Lasso (using the regularization path [9]) and then learning the weights via least squares (a procedure we call K-LASSO in Algorithm 1
page 4, bottom left corner, our choice of G (sparse linear models)).
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the algorithm for sparse linear analysis and selecting K features with Lasso of Ribeiro to include 
wherein the trust component further comprises a solver to select K features of the super-pixels and to use a K-lasso to sparse linear functions on the super-pixels.
One of ordinary skill in the art would have made this modification to improve the ability of the system to approximate solutions to the fidelity-interpretability trade-off as shown in equation 1 of the Ribeiro reference. The system (e.g., android platform) of the primary reference can be modified to select K features of the super-pixels and to use K-lasso as taught in the Ribeiro reference.

As per claim 13, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu, Solanki, and Samek does not expressly disclose wherein the trust component is configured to perform a fidelity-interpretability optimization.
Ribeiro discloses wherein the trust component is configured to perform a fidelity-interpretability optimization.
(See Ribeiro section 3.2 Fidelity-Interpretability Trade-off
In order to ensure both interpretability and local fidelity[ perform a fidelity-interpretability optimization], we must minimize L(f, g,                         
                            
                                
                                    π
                                
                                
                                    x
                                
                            
                        
                    ) while having (g) be low enough to be interpretable by humans. The explanation produced by LIME is obtained by the following:
[see equation 1]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, and Samek with the technique for ensuring both interpretability and local fidelity of Ribeiro to include 
wherein the trust component is configured to perform a fidelity-interpretability optimization.
 to ensure both interpretability and local fidelity as taught in the Ribeiro reference.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Solanki, in view of Samek, in view of Ribeiro, further in view of Hassen, Machine Learning for Classifying Malware in Closed-set and Open-set Scenarios, PhD dissertation, published April 2018 (hereinafter “Hassen”).
As per claim 11, the rejection of claim 10 is incorporated herein. 
	However, the combination of Liu, Solanki, Samek and Ribeiro does not expressly disclose wherein the super-pixels correlate to one or more operation codes or instruction n-grams.
Hassen discloses that opcode n-grams can be extracted from a binary file such as a malware file and a malware file can be represented as a sequence of instruction opcodes.
(See Hassen section 3.5.2 Instruction Opcode N-Grams
The second set of features extracted from disassembled files of malicious binaries consider instruction opcode n-gram frequencies. We decided to use opcode n-grams instead of instruction mnemonic n-grams because opcodes are more specific, hence, providing more discriminating features. For example, there are several opcode values that represent an instruction mnemonic mov based the operand’s location and type.
When extracting opcode n-grams, first a malware file is represented as a sequence of
instruction opcodes. Then, n-grams of the instruction opcode sequence are created, and their
frequencies are counted and normalized by the total number of opcode n-grams in the malware
binary.

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Solanki, Samek and Ribeiro with the technique for generating opcode n-grams from a binary file and representing a malware file as a sequence of instruction opcodes of Hassen to include 
wherein the super-pixels correlate to one or more operation codes or instruction n-grams 	One of ordinary skill in the art would have made this modification to improve the ability of the system to determine which opcodes operation codes correlate to the classification super-pixels. The system (e.g., android platform) of the primary reference as modified by the teachings of Ribeiro can be further modified to perform the technique for generating opcode n-grams from a binary file and representing a malware file as a sequence of instruction opcodes of Hassen.


Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cioloboc, in view of Samek, further in view of Solanki.
As per claim 15, Liu discloses 
select an object under analysis; 
convert the object under analysis to an object image; 
operate the deep-learning neural network to classify the object as malicious or not malicious based on the object image;
(See Liu Page 3, 3rd paragraph from top using SimHash and Djb2 the two hash algorithm to generate image data corresponding to each APK packet[select an object under analysis; convert the object under analysis to an object image ]. then the divided image data of the category as input values and to n * 1 vector as output, using a known class sample data to training the convolutional neural network[deep-learning neural network]. the obtained one classifier [deep-learning neural network = CN] can be used to classify the new malicious software identification after multiple iteration training, is CN. For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating [operate the deep-learning neural network to classify the object]the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
Liu Page 4, paragraph 8 CN represents the trained classifier, 
Liu Page 4, paragraph 9 when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind

However, Liu does not expressly disclose 
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
train a portion of a pre-trained deep-learning neural network to operate on computer objects;
identify at least one portion of the object image that contributed to the classifying; and 
generate a modification of the object image with the at least one portion designated in a human-perceptible form.

Cioloboc discloses  train a portion of a pre-trained deep-learning neural network to operate on computer objects;
(See Cioloboc 
page 11, bottom paragraph Let’s think about it, why should we retrain the whole thing? Isn’t there a way to just retrain only the layers that bring the most value? That’s right. Remember from the lessons on (CNN) [deep-learning neural network ]that we learned how the layers stacks play a different role in how the features are captured. We also learn that the last layers see the more complex patterns of the images[computer objects] therefore that’s most likely where we our model is not doing well enough. 
Cioloboc Page 13, 2nd to bottom paragraph Explanation: The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers are the layers which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers so this is like prioritizing.
Cioloboc Page 13, bottom paragraph Tip/Trick: Unfreezing the last convolutional layers/blocks and training them with 10x-100x reduction of learning rate then go to the next Retraining with the relevant data set which is the recognition of the image patterns]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for selectively unfreezing a layer and training the unfrozen layer of Cioloboc to include train a portion of a pre-trained deep-learning neural network to operate on computer objects;
One of ordinary skill in the art would have made this modification to improve the ability of the system to classify accurately and/or training classifier quickly. The system (e.g., android platform) of the primary reference can be modified to selectively unfreeze a layer and train the unfrozen layer as taught in the Cioloboc reference.

However, the combination of Liu and Cioloboc does not expressly disclose 
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
identify at least one portion of the object image that contributed to the classifying; and 
generate a modification of the object image with the at least one portion designated in a human-perceptible form.
Samek discloses identify at least one portion of the object image that contributed to the classifying; and 
generate a modification of the object image with the at least one portion designated in a human-perceptible form.
distinguishes [identify ]between positive evidence supporting a prediction (red region)[ generate a modification of the object image.] and negative evidence speaking against it (blue region)
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Cioloboc with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include
identify at least one portion of the object image that contributed to the classifying; and 
generate a modification of the object image with the at least one portion designated in a human-perceptible form.


However, the combination of Liu, Cioloboc, and Samek does not expressly disclose 
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
Solanki discloses One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:

(See Solanki 
66:36-42 (457) Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules may be stored on …….., solid state memory
).
One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions to:
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the operations for classification. The system (android platform) of the primary reference can be modified to use solid-state memory and the multiple computer systems or computer processors as taught in the Solanki reference.

As per claim 16, the rejection of claim 15 is incorporated herein.
The combined teaching of Liu, Cioloboc, Samek and Solanki discloses
wherein the instructions are further to assign the object to a class of malware if the object is classified as malware. 
(See Liu Page 4, 9th paragraph down when e is less than threshold epsilon, representing a new sample belongs to the category, indicating the detection of a malicious software of known kind
).

As per claim 17, the rejection of claim 15 is incorporated herein.
	However, Liu does not expressly disclose wherein training the portion of the pre-trained deep- learning neural network comprises freezing a plurality of lower levels of the pre-trained deep-learning neural network and retraining upper levels of the deep-learning neural network.

wherein training the portion of the pre-trained deep- learning neural network comprises freezing a plurality of lower levels of the pre-trained deep-learning neural network and retraining upper levels of the deep-learning neural network.
(See Cioloboc 
Explanation
page 13, 2nd to bottom paragraph The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers are the layers[retraining upper levels] looks pretty good here which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers [lower levels of the pre-trained deep-learning neural network]so this is like prioritizing.
page 11, bottom paragraph Let’s think about it, why should we retrain the whole thing? Isn’t there a way to just retrain only the layers that bring the most value? That’s right. Remember from the lessons on (CNN) that we learned how the layers stacks play a different role in how the features are captured. We also learn that the last layers see the more complex patterns of the images therefore that’s most likely where we our model is not doing well enough. 
Cioloboc Page 13, 2nd to bottom paragraph Explanation: The reason why we mentioned not to unfreeze all the layers at once is the last convolutional layers [upper levels ]are the layers which detect more richer representations in the image, since those richer representations are responsible for the classification you need to train them longer than the initial layers so this is like prioritizing.
Cioloboc Page 13, bottom paragraph Tip/Trick: Unfreezing the last convolutional layers/blocks and training them with 10x-100x reduction of learning rate then go to the next block reduce the LR by 10x-100x compared to the previous and then slowly move on till the starting layers.   [Retraining with the relevant data set which is the recognition of the image patterns]

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for selectively unfreezing a layer and training the unfrozen layer of of Cioloboc to include 
wherein training the portion of the pre-trained deep- learning neural network comprises freezing a plurality of lower levels of the pre-trained deep-learning neural network and retraining upper levels of the deep-learning neural network.
One of ordinary skill in the art would have made this modification to improve the ability of the system to classify accurately and/or training classifier quickly. The system (e.g., android platform) of the primary reference can be modified to selectively unfreeze a layer and train the unfrozen layer as taught in the Cioloboc reference.


	However, the combination of Liu and Cioloboc does not expressly disclose 
wherein the instructions are further to mark the portions of the image that contribute to the classification of a most likely predicted class in a first color. 
Samek discloses mark the portions of the image that contribute to the classification of a most likely predicted class in a first color.
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region)[ mark the portions of the image that contribute to the classification in a first color.] and negative evidence speaking against it (blue region)
page 8, left column, 5th paragraph down 
A heatmap, on the other hand, provides a gradation of pixel
scores that correspond to the degree of importance of each
pixel for determining the predicted class[a most likely predicted class] membership.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Cioloboc with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the instructions are further to mark the portions of the image that contribute to the classification of a most likely predicted class in a first color. 


	However, the combination of Liu and Cioloboc does not expressly disclose 
 wherein the instructions are further to identify portions of the image that contradict the classification of a most likely predicted class.
Samek discloses to identify portions of the image that contradict the classification of a most likely predicted class
(See Samek page 6  figure 3 (d) LRP distinguishes [identify ]between positive evidence supporting a prediction (red region) and negative evidence speaking against it (blue region)[ identify portions of the image that contradict the classification of a most likely predicted class.]
page 8, left column, 5th paragraph down 
A heatmap, on the other hand, provides a gradation of pixel
scores that correspond to the degree of importance of each
pixel for determining the predicted class[a most likely predicted class] membership.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Cioloboc with the technique for visualizing in red color regions of an image that contribute to the classification of Samek to include 
wherein the instructions are further to identify portions of the image that contradict the classification of a most likely predicted class 


Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cioloboc, in view of Samek, in view of Solanki, further in view of Ribeiro et al. “Why Should I Trust You?”  Explaining the Predictions of Any Classifier, 2016 (hereinafter “Ribeiro”).
As per claim 20, the rejection of claim 19 is incorporated herein. 
	However, the combination of Liu, Cioloboc, Samek and Solanki does not expressly disclose 
wherein the instructions are further to mark portions of the image that negate the classification of a second most likely predicted class in a second color.
Ribeiro discloses 
mark portions of the image that negate the classification of a second most likely predicted class in a second color. 
(See Ribeiro page 5, figure 4, the acoustic guitar has a probability of 0.24, and is the second most likely predicted class, and the grayed out portions of the image disclose mark portions of the image that negate the classification. also See the picture of the face of the Labrador in (d) explaining Labrador, the color of the Labrador’s face is white color which is a second color different from the color of the portions of the image depicted in (c) explaining acoustic guitar).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Cioloboc, Samek and Solanki with the technique for displaying indications of portions of the image supporting the range of possibilities of class predictions of Ribeiro to include 
wherein the instructions are further to mark portions of the image that negate the classification of a second most likely predicted class in a second color.


As per claim 21, the rejection of claim 15 is incorporated herein. 
	However, the combination of Liu, Cioloboc, Samek, and Solanki does not expressly disclose 
wherein the instructions are further to divide the image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
Ribeiro discloses divide the image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
(See Ribeiro section 3.6 When using sparse linear explanations for image classifiers,
one may wish to just highlight the super-pixels with positive weight towards a specific class, as they give intuition as to why the model would think that class may be present.
We explain the prediction of Google's pre-trained Inception
neural network [25] in this fashion on an arbitrary image
(Figure 4a). Figures 4b, 4c, 4d show the superpixels explanations for the top 3 predicted classes (with the rest of the image grayed out),[see the super pixels used in figure 4 which shows the super pixels and their contributions toward the classification of electric guitar etc.]
).


wherein the instructions are further to divide the image into a plurality of super-pixels, and to identify super-pixels that contribute to the classification.
One of ordinary skill in the art would have made this modification to improve the ability of the system to identify super pixels that contribute to the classification and display such information to a user. The system (e.g., android platform) of the primary reference can be modified to identify the super pixels and indicate their contribution to the classification.

Claim 22 is identical to claim 21 and is rejected for the same reason as claim 21.

As per claim 23, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 15, and is/are rejected for the reasons detailed with respect to claim 15. Claim 23 also recites A computer-implemented method of performing a binary classification on an object under analysis, comprising:
operating the deep-learning neural network to perform a binary classification on the object based on the object image;
Liu discloses
[ that the android platform performs the binary classification, the binary classification being to determine whether the android APK file is malware or not malware, which is choosing between one classification or the other and is therefore a binary classification; see 
Page 3, 3rd paragraph from top describes the method, including:]
For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind.
]

As per claim 24, the rejection of claim 23 is incorporated herein. 
The combined teaching of Liu, Cioloboc, Samek and Solanki discloses wherein the binary classification is a malware classification.
(See Liu [Page 3, 3rd paragraph from top]
For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class is less than the threshold epsilon, representing… indicates that the detected malicious software [wherein the binary classification is a malware classification ]of known kind.
)

As per claim 25, the rejection of claim 24 is incorporated herein. 
The combined teaching of Liu, Cioloboc, Samek and Solanki discloses further comprising classifying as belonging to a malware class.
(See Liu [Page 3, 3rd paragraph from top]
For each new unknown software, using the same method to generate the corresponding image data, which is recorded as X. then the image data as the trained classification input value of CN, calculating the corresponding output value Y = CN (X), wherein Y is 1 * vector n, [object under analysis = X] using Euclidean distance to calculate the distance between the vector and the known vector, when the vector and Euclidean distance between a certain class [known kind ]is less than the threshold epsilon, representing… indicates that the detected malicious software of known kind[malware class= known kind].
)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494